In an action to enforce a judgment by confession, the defendant appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered September 9, 1991, which denied his motion to vacate the judgment.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contentions, the affidavit of confession of judgment did not, by its terms, prohibit its filing with the clerk before October 16, 1991. By its express terms the affidavit of confession of judgment authorized the plaintiff to file the judgment upon the defendant’s default. Since the defendant did default, the subsequent filing of the judgment was not improper (see, CPLR 3218 [b]; cf., Rae v Kestenberg, 23 AD2d 565, affd 16 NY2d 1023). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.